Citation Nr: 1500755	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-09 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for intervertebral disc syndrome (IDVS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.  

The Veteran testified before the undersigned in a hearing at the RO in October 2014; a transcript is of record.  

The June 2009 rating decision denied service connection for a herniated disc.  It also granted service connection for a lumbar spine strain, assigning it a rating of 10 percent.  In her July 2009 notice of disagreement, the Veteran only appealed the denial of service connection for a herniated disc (recharacterized in this decision to more broadly encompass IVDS).  Nevertheless, in the October 2014 appellate brief, the Veteran's representative characterized the issue on appeal as an increased rating for a lumbar spine disability.  The Board notes that the issue on appeal is limited to service connection and not the evaluation of the lumbar strain, as this was the only issue identified in the July 2009 notice of disagreement.  See 38 C.F.R. § 20.201 (2014).

As stated above, the issue of an increased rating for a lumbar spine disability has been raised by the record in the October 2014 appellate brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The June 2009 rating decision denied service connection for a herniated disc based on a finding that the Veteran did not currently have such disability.  This decision was supported by the December 2008 VA examination, which found no indications of radiating pain, muscle spasms, or IDVS with chronic and permanent nerve root involvement.  

In her October 2014 Board hearing, the Veteran testified to currently experiencing radiating pain and muscle spasms in her back.  As these symptoms could be current manifestations of IDVS, she should be afforded a new VA examination to determine whether this is the case. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine whether her recently reported back symptoms are current manifestations of IDS or any other spine disability for which the Veteran is not currently service-connected.  The examiner should review the claims file.

The examiner should provide an opinion with respect to each of the following:

(a)  Does the Veteran currently have any spine disability, other than the already service-connected lumbar strain, to include one accounting for reported symptoms of radiating pain and muscle spasms? If so, identify any such disability and note whether such disability involves symptoms distinct and separate from the manifestations of the lumbar strain- any such symptoms should be specified.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any spine disability in addition to lumbar strain is etiologically related to service?  
		
The examiner must provide a rationale for any opinions offered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






